      Case 2:20-cv-00141-RAH-WC Document 6 Filed 04/30/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

BRANDON HARPER,                          )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )      CASE NO. 2:20-CV-141-RAH
                                         )
ARTEMUS HOLLOWAY, et al.,                )
                                         )
            Defendants.                  )

                                     ORDER

      On March 9, 2020, the Magistrate Judge recommended this case be

dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). (Doc. 4.) On

April 2, 2020, Plaintiff Brandon Harper filed Objections (Doc. 5) to the Report and

Recommendation of the Magistrate Judge (Doc. 4). The court has conducted an

independent and de novo review of those portions of the Recommendation to

which objection is made. See 28 U.S.C. § 636(b). Upon this court’s review and

consideration of the arguments set forth in the Objections, the Court agrees with

the Magistrate Judge’s findings and analysis.

      Accordingly, it is ORDERED as follows:

      1.    The Objections (Doc. 5) are OVERRULED.

      2.    The Recommendation (Doc. 4) is ADOPTED.
      Case 2:20-cv-00141-RAH-WC Document 6 Filed 04/30/20 Page 2 of 2




      3.    This case be dismissed with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).

      DONE, this 30th day of April, 2020.


                                     /s/ R. Austin Huffaker, Jr.
                              R. AUSTIN HUFFAKER, JR.
                              UNITED STATES DISTRICT JUDGE




                                       2
